Citation Nr: 0015603	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  90-47 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a chest disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to January 
1964.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1991, the Board upheld the RO's denial of the veteran's 
claims.  The veteran filed a timely appeal to the United 
States Court of Veterans' Claims (Court).  

In August 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a joint motion to vacate the Board's 
decision and to remand this matter for development and 
readjudication.  The Court granted the joint motion that 
month, vacating and remanding this case to the Board.  In 
April 1997, the Board remanded this case to the RO for the 
additional development required by the Court.  At this time, 
the Board noted that the veteran appeared to be raising 
additional claims, though this was not clear.  The RO was 
requested to take appropriate action to determine what 
additional claims, if any, the veteran may desire to raise.  
The Board will address the additional claims raised by the 
veteran in the remand section of this determination.  


FINDINGS OF FACT

1.  In a July 1972 rating decision, service connection was 
denied for a nervous condition and a chest disorder.  The 
veteran was notified of this determination that month.  The 
veteran appealed the issue of service connection for an 
acquired psychiatric disorder (referred to at that time as a 
"specific nervous disorder") to the Board.  The denial of 
entitlement to service connection for a chest disorder was 
not appealed.  

2.  In August 1973, the Board denied the veteran's claim of 
entitlement to service connection for a specific nervous 
disorder.  At this time, it was determined that the veteran 
had a personality disorder during his active service and that 
his current schizophrenic condition was not shown to be 
related to service or any incident thereof.  

3.  The additional evidence obtained since the RO's 
unappealed rating determination of July 1972 regarding the 
claim of service connection for the residuals of a chest 
disorder (which would include service connection for 
pneumothorax) is either communicative or redundant and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to adjudicate fairly the veteran's claim of service 
connection for this alleged disability.  

4.  The additional evidence obtained since the Board's August 
1973 determination regarding the claim of service connection 
for an acquired psychiatric disability is either cumulative 
or redundant and, by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to adjudicate fairly the claim of 
service connection for an acquired psychiatric disability, 
which includes the current claim of service connection for 
either schizophrenia or a personality disorder.

5.  To the extent the competent medical evidence added to the 
record since the July 1972 RO determination and the Board's 
August 1973 determination contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's chest and psychiatric disorders, that evidence 
supports the denial of the claims for service connection.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disability has not 
been met; the veteran's claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  New and material evidence to reopen the claim of service 
connection for the residuals of a chest disorder has not been 
submitted; the veteran's claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran served on active duty from June 
1962 to January 1964.  At the time of his enlistment 
evaluation, the veteran indicated that he had frequent or 
severe headaches, shortness of breath, pain or pressure in 
his chest, cramps in his legs, stomach, liver or intestinal 
trouble, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of some sort.  The evaluating physician reported that 
the veteran had multiple functional complaints but that the 
psychiatric portion of the preservice examination was normal.  

Service medical records indicate that the veteran was 
evaluated in June 1963 complaining of chest pains and 
stiffness in his hands.  The examiner noted that the veteran 
had no symptoms except nervousness.  A psychogenic 
musculoskeletal reaction was indicated.  Examination in 
October 1963 reported hyperventilation due to pain of an 
unknown etiology in the left lower chest.  

The veteran was hospitalized in November 1963 for a suicide 
attempt after he ingested an unknown quantity of medication.  
It was reported that since he had been in service he had been 
tense, depressed, and had been in frequent disciplinary 
difficulties.  Psychiatric evaluation revealed a tense and 
somewhat depressed individual whose affect was somewhat 
flattened.  It was urged that the veteran be separated from 
service as rapidly as possible by administrative means.  He 
was discharged to duty in December 1963 for administrative 
separation.  The final diagnosis indicated an inadequate 
personality.  At a separation evaluation in January 1964, the 
psychiatric portion of his separation examination was 
reported as normal.  No chest disorder or cardiovascular 
disease was indicated.  

The veteran filed claims seeking service connection for a 
nervous condition, an inadequate personality, a chest 
condition, and a foot ailment following service.  In a July 
1972 rating determination, service connection for a nervous 
condition, chest condition, and foot condition was denied by 
the RO.  The veteran was notified of this determination that 
month.  In August 1972, the veteran filed a notice of 
disagreement with the determination regarding his psychiatric 
disability.  He made no reference to the alleged chest 
disorder.  In the substantive appeal of August 1972, the 
veteran also failed to mention the chest disorder.  
Accordingly, the July 1972 determination regarding service 
connection for a chest disorder was final.

The RO received a September 1972 statement from a physician 
who noted the veteran's contention that he had a history of 
psychiatric disabilities dating back to problems during his 
service in 1963.  The diagnosis at that time was reported to 
be a  schizophrenic reaction.

In February 1973, the Board remanded this case to the RO for 
additional development, including a VA examination to 
determine the nature, extent and etiology of the veteran's 
psychiatric disability.  

In a March 1973 VA psychiatric evaluation, it was noted the 
veteran's claims file had been carefully reviewed and all 
items of medical importance noted.  It was indicated that the 
veteran made reference to numerous complaints, including 
aches and pains in his lower back as well as the left chest 
when his lungs breathed in and out.  The veteran admitted to 
taking alcoholic beverages in excess for the first five years 
after he was discharged from the service.  The veteran stated 
that a Dr. Johnson in Long Beach evaluated him in September 
1972.  The veteran contended that he had been diagnosed with 
chronic undifferentiated schizophrenia.  A psychiatric 
evaluation was performed and the examiner stated, in 
pertinent part:

The veteran obviously had much acting out 
in the past prior to service and during 
service and no doubt the diagnosis of 
inadequate personality was right at that 
time.  Just what caused his schizophrenia 
at this time, the undesigned is unable to 
state but certainly his drinking 
alcoholic beverages and taking of the 
bennies and making such poor adjustments 
for years has played some role. 

The veteran was diagnosed with chronic undifferentiated 
schizophrenia.  The health care provider did not associate 
the veteran's psychiatric disability to the veteran's active 
service.  
  
In August 1973, the Board denied the claim of entitlement to 
service connection for a specific nervous disorder.  The 
Board addressed both the diagnosis of schizophrenia and a 
personality disorder.  The Board found that schizophrenia had 
been present between 1966 and 1968 and was diagnosed by 
Dr. Johnson in 1972, years after service.  The Board 
concluded that the schizophrenia, diagnosed years after 
service, was not related to service.  The diagnosed 
personality disorder during the veteran's active service was 
also noted.  The Board noted the controlling regulation 
defining a personality disorder as not a disease or injury 
for purposes of an award of compensation benefits and the 
Board pointed out that by its very nature such disability 
pre-existed service.  

The veteran petitioned to reopen his previously denied claims 
of service connection for inservice complaints of chest pain 
and a personality disorder in February 1990.  An April 1990 
rating determination denied the petition to reopen this 
claim.  In his May 1990 notice of disagreement, the veteran 
contended that he was "normal" on entry to service and that 
he was "nuts" upon his discharge.  At this time, no new 
additional information was provided.  A Statement of the Case 
was issued in June 1990.  In his July 1990 substantive 
appeal, the veteran contended that his personality disorder 
had its onset in the Navy and that his lung disorder started 
with pneumothorax.  He maintained that he suffered from a 
physical problem, not insanity.  

At a hearing held before a hearing officer at the RO in 
August 1990, the veteran noted treatment by the California 
Mental Health Association in October and November of 1964.  
He reported the diagnosis was paranoid schizophrenia 
"excessive" due to "excessive stress in service."  The 
veteran did not provide the address of this health care 
provider.  He was asked if he had any "documents that show 
that."  He replied "No sir.  It's like the VA records prior 
to '72, no one can find them."  When specifically asked 
whether he had attempted to retrieve those documents, the 
veteran responded that he had spent "ten years" trying to 
get them.  The representative asked him whether he had made 
several "good attempts" to get the records and the veteran 
replied in the affirmative.  He reported he had tried by 
letter, telephone and by personal contact and was told they 
could not find the records.   The veteran also made reference 
to a Mrs. Ritchie, a clinical psychologist, who reportedly 
treated him through the Long Beach Mental Health Center in 
Long Beach, California between 1969 to 1975.  Once again, the 
veteran indicated that these records were "unlocatable."  
The hearing officer advised him that if he had any success in 
getting the records he should submit them.  The veteran 
stated he had written "three weeks ago," but had not had 
any response.  The veteran also testified that his current 
difficulties were associated with his active service.  He 
stated that his psychiatric problems arose during his last 5 
or 6 weeks of service, including several suicide attempts.  

In May 1991, the Board determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim for service connection for a psychiatric 
disability denied by the Board in August 1973 and the 
previously denied claim for service connection for the 
residuals of pneumothorax, otherwise known as the residuals 
of a chest disorder, denied by the RO in July 1972.  This 
determination was appealed to the Court.  

In August 1996, the joint motion stated that the Board was 
obligated to review the record to determine if new and 
material evidence had been submitted to reopen the claims as 
they were subject to prior final determinations by the RO or 
the Board.  The joint motion went on to comment that the 
Board "opined that despite a prior final denial, service 
connection may be granted if new and material evidence was 
presented showing that service connection was warranted."  
The joint motion found that this was a "misstatement" of 
the law, and that a remand was required for the Board to 
perform the "prescribed steps" to determine if the new and 
material evidence had been submitted in accordance with 
current law and regulations.  

The joint motion then stated that during a hearing held 
before a hearing officer at the RO in August 1990, the 
veteran testified that he had been treated in 1964 through 
the California Mental Health Association.  It was also noted 
that the veteran had stated that a psychologist, a Mrs. 
Ritchie, through the Long Beach Mental Health Department, had 
treated him from 1969 to 1975.  The joint motion noted that 
the veteran reported he had tried to obtain the records for 
many years, but further found that the Board should attempt 
to obtain these records.  The joint motion, citing Counts v. 
Brown, 6 Vet. App. 473 (1994), stated that even absent the 
submission of new and material evidence, the "duty to assist 
may still be triggered under appropriate circumstances."  
The Court granted the joint motion that month, vacating and 
remanding the Board's May 1991 decision.  

In April 1997, the Board remanded this case to the RO in 
order to fulfill the requirements of the Court's order.  The 
RO was requested to ask the veteran to identify the names, 
addresses, and approximate dates of treatment for all health 
care providers who may possess additional records pertinent 
to his claims.  After securing any necessary authorization of 
the veteran, the RO was requested to attempt to obtain copies 
of those treatment records identified by the veteran which 
had not been previously secured, including any records from 
the California Mental Health Association in 1964 and a 
treatment from a "Mrs. Ritchie" through the Long Beach 
Mental Health Department from 1969 to 1975.  A copy of the 
April 1997 Board remand was sent to the veteran that month.  

At the direction of the Board, the RO, in April 1997, 
requested the veteran to complete and return a VA form with 
the names and complete addresses and approximate dates of 
treatment for each health care provider, VA and non-VA, who 
possessed additional records pertinent to his claims.  The 
veteran was specifically requested to provide all records 
from the California Mental Health Association in 1964 and 
treatment from a "Mrs. Ritchie" through the Long Beach 
Mental Health Department from 1969 to 1975.  In a response to 
this request, the veteran provided information regarding his 
treatment at the Long Beach Mental Health Center, including 
an address and dates of "approx. 1968 - 1979".  He also 
reported treatment in "1978 or 79" at the Long Beach 
Memorial Hospital for "PTSD/breakdown."  The veteran made 
no reference to the California Mental Health Association.  

In May 1997, the veteran contended that some of his records 
were different than they used to be.  It was also contended 
the VA had ignored the original evidence in his case 31 years 
ago.  In August 1997, the veteran again contended that 
evidence had been ignored for 32 years, official records had 
been altered and that VA had denied possession of documents 
known to be in its possession.  

In July 1997, the RO attempted to contact the Long Beach 
Mental Health Clinic and obtain additional records cited by 
the veteran.  In an August 1997 response, the Long Beach 
Mental Health Service of Long Beach, California, replied that 
no outpatient treatment records were found regarding the 
veteran.  Nevertheless, additional medical records were 
obtained from facilities in Long Beach.  A February 1976 
hospitalization record reviewed his medical history and noted 
chronic chest pain "described to nerves."  He also was 
stated to have had "tuberculosis" in 1972, pronounced 
cured.  Examination of the lungs was negative.  A chest x-ray 
showed no sign of active chest disease.  There was a shadow 
in the left second interspace peripherally, but it did not 
have the appearance of a mass lesion and was probably merely 
a pulmonary vascular shadow.  A May 1976 treatment record 
addressing a partial small bowel obstruction also diagnosed 
the veteran with schizophrenia.  Clinical examination of the 
chest and lungs was negative.  A chest x-ray was negative.  
It was recorded that the claimant was a "known" 
schizophrenic maintained on Thorazine.

The RO also requested treatment records from the Long Beach 
Memorial Hospital. That facility provided a February 1977 
hospitalization report that indicates that the veteran had 
been disabled for the past five years.  He reportedly had 
been at a VA hospital "many times" with a history of 
hallucinations, delusions and threats of suicide.  His 
complaints also included nightmares, anxiety and depression, 
despondency and "definite impairment" in familial and 
occupational "functioning." The mental status examination 
disclosed what was interpreted as acute distress due to 
"long standing" paranoid schizophrenic process.  Diagnosis 
was chronic and acute paranoid schizophrenia.  

In August 1998, the RO requested a VA psychiatric evaluation.  
A psychiatric evaluation was performed in December 1998.  The 
examiner noted that he had an opportunity to speak with the 
veteran and review the pertinent medical evidence of record.  
The physician stated that the veteran had a significant but 
distinctly historically dated history of receipt of mental 
health and psychiatric services in many locations, from 
numerous providers, and with various diagnoses.  It was noted 
that these treatments occurred following a suicide attempt or 
gesture, although the veteran denied being treated in an 
acute care facility since 1978.  The veteran's numerous 
diagnoses over the years included an affective disorder, a 
psychosis, and a personality disorder.  Regarding the 
veteran's service, he noted that he had been "busted back" 
due to a combination of being absent without leave, time 
spent in the brig, an overdose, and various forms of 
"misbehavior."  Following this psychiatric evaluation, the 
veteran was diagnosed with a personality disorder.  

In a December 1998 internal medicine evaluation, the 
evaluator's impression noted a status post left pneumothorax, 
resolved, combined obstructive and restrictive disease with 
continuous cigarette abuse, a history of chest pains, a 
history of probable myocardial infarction, and chronic back 
and neck pain secondary to degenerative disc disease.  The 
evaluator did not associate these disabilities with the 
veteran's active service.  The examiner did note that in 
1962, while working at Pearl Harbor, the veteran was 
apparently polishing a deck of a ship on a submarine base and 
he suffered from a spontaneous pneumothorax.  With regard to 
this episode, the examiner indicated that this condition had 
resolved.  

In April 1999, the RO requested additional information from 
the VA psychiatric examiner regarding the nature and extent 
of the veteran's disability.  In a June 1999 response, the 
examiner stated that taken in its "totality, the file 
reflects an unusually strong basis for a Personality Disorder 
diagnosis."  The examiner provided a detailed explanation 
for his determination that the veteran suffers from only 
personality disorder.  The examiner noted that if the veteran 
did have schizophrenia, there was no sign of it for the first 
27 or so years of his life.  His presentation, even when 
acute and psychotic, was atypical.  It was indicated that the 
veteran's numerous letters reflect a dialogue of a bright 
verbal individual who was upset and angry more than 
"mentally ill."  Further, the examiner noted no indication 
of the disorganization of thought and loosening of 
associational linkage expected in schizophrenic patients.  
The examiner stated, in pertinent part:

The possibility of Schizophrenia being 
present for approximately 27 through his 
late 30's is an unresolved issue but he 
was not Schizophrenic in the service or 
over recent history.  

In October 1999, the veteran contended that the RO had 
misunderstood the Court's order.  The veteran contended that 
his psychological problem was not congenital.  

The veteran's representative presented written argument in 
May 2000.  The Board below will address these matters below.


Analysis

The rational that led the drafters of the joint motion to 
conclude that the Board in 1991 had made a "misstatement" 
of the law regarding new and material evidence to reopen a 
claim is not clear.  For purposes of this determination, 
however, this is now a moot point as the controlling case law 
has since changed substantively since the joint motion.  
Accordingly, the Board finds this matter is now controlled by 
the supervening changes in the case law.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Court in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In this case, the veteran has supplied no new competent 
medical evidence to support his assertion that his current 
psychiatric disability is the result of active service.  
Further, he has provided no medical evidence to support his 
assertion that he currently manifests any disabling residuals 
of a chest disorder associated with his active service. 

Under Justus, the credibility of the veteran's contentions 
must be presumed to be true for the purposes of determining 
whether new and material evidence has been submitted.  The 
Court has made clear, however, that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived by specialized medical knowledge, 
skill, expertise, training or education.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  As the Court has stated, "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).  Consequently, the veteran is not competent 
to associate his current psychiatric disability with his 
active service nor is he competent to diagnose himself with a 
current chest disability and then associate that condition 
with his active service more than 35 years ago.  

With respect to the assertions of the claimant that records 
were lost or possibly altered or destroyed by the service 
department or VA, there is no evidence to support such bare 
assertions.  Moreover, to the extent that such assertions 
also include lay evidentiary assertions as to what medical 
providers said or wrote in the way of diagnoses or opinions 
as to medical causation, the Board must point out that the 
Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In this case, 
however, the record shows VA has gone beyond the duty to 
inform to make efforts to actually obtain the records of 
these providers without success.  The RO specifically 
requested the veteran to identify all VA and non-VA providers 
who possessed records pertinent to his claim.  The RO then 
requested all the potential sources of records the veteran 
identified to provide records.  

The veteran has contended that he was not "born crazy."  
During service, however, he was diagnosed with a personality 
disorder.  Under the regulations that exist both today and in 
1973, service connection may not be granted for a personality 
disorder.  38 C.F.R. §§ 3.303(c) (1973 & 1999), 4.9 (1999).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.  Service connection also may not be granted 
for alcoholism or drug abuse.  38 U.S.C.A. § 105(a) (West 
1991); 38 C.F.R. § 3.301(a) (1999).  

In this case, the Board does not dispute the fact that the 
veteran was treated for a psychiatric disability during his 
active service.  The Board determined in 1973, however, that 
the veteran suffered from a personality disorder during his 
active service.  As stated by the Board in August 1973, a 
personality disorder, by its nature, pre-existed service.  
Moreover, the controlling regulation then as now precludes 
the grant of service connection for a personality disorder.  
With regard to schizophrenia, the Board found in August 1973 
that schizophrenia was first shown to be present several 
years after the veteran's discharge from active service and 
was not related to service or any incident thereof.  The 
medical records added to the record since August 1973 simply 
reflect treatment for schizophrenia years following the 
veteran's discharge from active service, or reiterate the 
diagnosis of a personality disorder. 

In written argument prepared by the veteran's representative 
in May 2000, it was argued that the RO and the Board made a 
review and analysis of this claim more difficult by the 
characterization of the issue.  It was further maintained 
that the varying characterizations of the issue mislead the 
claimant as to the evidence required to "establish his 
claim."  The Board can not agree.  The Board addressed in 
1973 the questions of whether service connection was 
warranted for a personality disorder and for schizophrenia.  
These were the two psychiatric disabilities then shown by the 
record.  The submissions by the claimant show he clearly 
understood he needed to establish he had a chest and a 
psychiatric disability related to his period of service.  
Likewise, he was fully aware that he needed to provide 
medical evidence in support of these claims to reopen the 
claims and to prevail on the merits.  Any lack of 
understanding by the claimant of the distinction between a 
personality disorder and schizophrenia is not due to 
misinformation supplied by the Board or the VA.  

The Board has also reviewed the arguments presented by the 
representative as to merits of the claim.  None of the 
statements of medical history or opinions as to the date of 
onset of schizophrenia in the mid to late 1970's indicate 
that schizophrenia was present in service ending in January 
1964 or manifest to a compensable degree within one year 
thereafter.  The mere comment that schizophrenia in the mid 
to late 1970's was "long standing" by no means indicates 
the disorder was present in service or to a compensable 
degree within one year thereafter.

The Board has addressed this issue as whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability.  This would include both schizophrenia and a 
personality disorder.  In order for the veteran to prevail in 
this case, he must provide new and material evidence that 
would warrant the reopening of this previously denied claim.  
In this case, the veteran has only provided additional 
medical records indicating additional treatment for 
schizophrenia years following his discharge from active 
service.  The RO has provided the veteran with a psychiatric 
evaluation that finds that the veteran suffers from a 
personality disorder, not schizophrenia.  This medical 
determination clearly conflicts with other medical evidence 
that diagnosed the veteran with schizophrenia.  However, in 
any event, the June 1999 VA examination clearly does not 
provide evidence that is so significant as to constitute new 
and material evidence warranting the reopening of this claim.  
In fact, the June 1999 VA psychiatric evaluation supplies 
additional evidence to support the Board's 1973 conclusion 
that the veteran suffered from a personality disorder during 
service.  Simply stated, none of the medical records obtained 
by the RO or submitted by the veteran support the conclusion 
that he suffers from an acquired psychiatric disability, as 
opposed to a personality disorder, during his active service.  
For this reason, the Board finds that he has supplied no new 
and material evidence warranting the reopening of his claim.  

With regard to the claim of entitlement to service connection 
for the residuals of a chest disorder, the veteran has 
supplied absolutely no evidence to support this contention.  
The VA evaluation of December 1998 indicates a status post 
left pneumothorax, resolved.  Other cardiovascular 
disabilities are indicated.  This evaluator fails to 
associate these disabilities with the veteran's active 
service more than 35 years ago.  Accordingly, the November 
1998 VA examination provides absolutely no basis for the 
conclusion that the veteran had provided new and material 
evidence warranting the reopening of his claim.  As a result, 
there is no basis to reopen the previously denied claims.  

The Board has noted that in the Supplemental Statement of the 
Case issued in July 1999, the RO addressed the claim of 
service connection for schizophrenia as separate claim on a 
de novo basis.  It must be noted that the Board addressed the 
issue of service connection for schizophrenia in August 1973 
when it referred to the fact that the schizophrenia had been 
diagnosed years after his discharge from active service.  
Accordingly, in order to address this claim, the Board is 
required to find new and material evidence to reopen the 
previously denied claim of service connection for an acquired 
psychiatric disability, including both a personality disorder 
and schizophrenia.  The Board finds no prejudice to the 
veteran as the RO adjudicated the claim on its merits, 
providing the veteran with more analysis than was required.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Simply stated, as 
new and material evidence has not been submitted to reopen 
the claim for service connection for a psychiatric 
disability, which includes a personality disorder and 
schizophrenia, an analysis of the merits of the claim of 
service connection for schizophrenia is unwarranted.  

The Board finds it must also to rule in the alternative under 
the authority of Holbrook v. Brown, 8 Vet. App. 91 (1995).  
The Court of Appeals for the Federal Circuit indicated in 
Hodge, 115 F.3d at 1363 that evidence may be considered new 
and material if it contributes "to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  The 
Federal Circuit expressly rejected the test created by the 
Court that required some consideration of whether there was 
any likelihood that the additional evidence would change the 
outcome.  The reasoning of the Federal Circuit therefore 
appears to preclude consideration of whether there is any 
likelihood that the additional evidence submitted to reopen a 
previously denied claim would warrant a change in the 
disposition.  

This case illustrates the perverse results of such a 
standard, if this is the standard intended by the Federal 
Circuit.  The additional competent medical evidence added to 
the record literally does provide "a more complete picture 
of the of the circumstances surrounding the origin of a 
veteran's injury or disability."  That "more complete 
picture," however, simply demonstrates yet again that 
neither a chest nor any psychiatric disability is in any way 
related to the veteran's period of active service.  Thus, 
even assuming the RO acted correctly in rendering a de novo 
review of the record in light of Hodge, the end result 
provides no relief for the claimant.  

The Board has considered the question of whether the RO's 
actions in this case meet the requirements of the Court and 
of the Board.  Specifically, the joint motion required the VA 
to attempt to obtain treatment records from the California 
Mental Health Association and the records of "Mrs. Ritchie" 
from the Long Beach Mental Health Department.  In April 1997, 
the Board remanded this case to the RO in order to obtain 
records of the California Mental Health Association.  In 
April 1997, the RO contacted the veteran and requested all 
records from the California Mental Health Association in 1964 
and treatment from a "Mrs. Ritchie" through the Long Beach 
Mental Health Department from 1969 to 1975.  In response, the 
veteran solely made reference to the Long Beach Mental Health 
Center and the Long Beach Memorial Hospital.  The Long Beach 
Mental Health Service indicated that they have no outpatient 
treatment records regarding the veteran.  Medical records 
obtained from the Memorial Hospital Medical Center in Long 
Beach, California, indicate treatment for schizophrenia years 
after the veteran's discharge from active service.  

The veteran has failed to provide the VA with the address of 
the California Mental Health Association.  The case law from 
the Court that existed at the time of joint motion provided 
that full "compliance with the [statutory duty to assist] 
also includes VA assistance in obtaining relevant records 
from private physicians when [the veteran] has provided 
concrete data as to time, place, and identity."  Olson v. 
Principi, 480, 483 (1992).  In this matter, the veteran has 
failed to provide the "concrete data" required to obtain 
the records from the California Mental Health Association in 
1964, namely, the address of this health care provider.  
Without the address of the health care provider, a meaningful 
attempt by the RO to obtain these records cannot be 
performed.  Accordingly, the Board finds no duty to return 
this case to the RO in an additional attempt to obtain these 
records.  Likewise, there were no records obtained from the 
Long Beach Mental Health Department.  Those records obtained 
from the Memorial Hospital Medical Center in Long Beach, 
California, merely indicate treatment for a psychiatric 
disability years after the veteran's discharge from active 
service.  This entire futile exercise illustrates what was 
obvious at the time the Board entered its determination in 
1991.  The veteran's testimony that he had tried for ten 
years without success to obtain records via telephone, mail 
and personal contact from the California Mental Health 
Association and that the records from "Mrs. Ritchie" were 
"unlocatable" established that there were no existing, 
outstanding, relevant medical records.  There was no rational 
purpose in a further effort to seek records already conceded 
by the claimant to be unobtainable, even if it was believed 
they had once existed.


ORDER

As new and material evidence has not been received, the 
application to reopen the claims of service connection for an 
acquired psychiatric disability, including a personality 
disorder or schizophrenia, and service connection for the 
residuals of a chest disorder, including, but not limited to, 
pneumothorax, remains denied.  


REMAND

In April 1997, the Board noted that it appeared the veteran 
was raising additional claims, though this was not clear.  
The RO was requested to take appropriate action to determine 
what additional claims, if any, the veteran may desire to 
raise.  The RO performed this function within a July 1999 
rating determination, in which additional claims raised by 
the veteran were addressed.  At this time, service connection 
for a chronic lumbar strain with disc disease, chronic 
obstructive lung disease due to cigarette smoking, and a 
pension claim were denied by the RO.  The veteran was 
notified of this determination in July 1999.  At this time, 
it was noted that if the veteran disagreed with the RO's 
decision he should read the enclosed forms indicating his 
right to file an appeal.  In October 1999, the veteran noted 
continued disagreement with the denial of the claim of 
service connection for a back disability.  The veteran made 
no reference to the denial of service connection for chronic 
obstructive lung disease due to cigarette smoking or pension 
benefits.
 
The Board must find that the veteran has filed a timely 
notice of disagreement with regard to the claim of service 
connection for a back disability.  As no Statement of the 
Case appears to have been issued, the claim of entitlement to 
service connection for a back disability remains pending in 
appellate status (see 38 C.F.R. § 3.160(c) (1999)) and 
requires further action by the RO.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.26 (1999); see also Manlincon v. West, 
12 Vet. App. 238 (1999).  

On the basis of the foregoing, the case is REMANDED for the 
following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative, addressing the issue of 
entitlement to service connection for a 
back disability, and including citation 
to all relevant law and regulation 
pertinent to this claim.  The veteran and 
his representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if the 
appeal is timely perfected, the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


